Case 14-25232        Doc 63     Filed 04/30/19     Entered 04/30/19 12:58:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25232
         Alejandro Gutierrez
         Ludivina Gutierrez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/09/2014.

         2) The plan was confirmed on 10/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/12/2016, 01/12/2016, 09/01/2016, 09/02/2016, 03/02/2018.

         5) The case was completed on 02/15/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $45,560.00.

         10) Amount of unsecured claims discharged without payment: $67,067.80.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-25232       Doc 63        Filed 04/30/19    Entered 04/30/19 12:58:32                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $36,600.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $36,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,815.96
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,815.96

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured        3,014.05       3,014.05         3,014.05      3,014.05      95.42
 COMENITY BANK                    Unsecured         300.00        482.00           482.00          63.41       0.00
 COMENITY BANK                    Unsecured         650.00        576.06           576.06          75.78       0.00
 COMENITY BANK                    Unsecured            NA         344.29           344.29          45.29       0.00
 DELL FINANCIAL SERVICES          Unsecured      3,000.00       3,205.87         3,205.87        421.75        0.00
 HC PROCESSING CENTER             Unsecured      1,710.00       1,883.85         1,883.85        247.83        0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured          40.00        134.41           134.41          17.68       0.00
 ILLINOIS STUDENT ASSIST COMM     Unsecured     15,371.00     64,133.01        64,133.01       8,437.14        0.00
 JP MORGAN CHASE BANK NA          Unsecured     51,922.00            NA               NA            0.00       0.00
 LVNV FUNDING                     Unsecured         250.00        531.22           531.22          69.89       0.00
 MERRICK BANK                     Unsecured      2,000.00       2,291.93         2,291.93        301.52        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         900.00        928.73           928.73        122.18        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         373.00        415.43           415.43          54.65       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         333.00        367.11           367.11          48.30       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         300.00        274.57           274.57          36.12       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured            NA         284.13           284.13          37.38       0.00
 PRESENCE HEALTH                  Unsecured            NA         256.61           256.61          33.76       0.00
 QUANTUM3 GROUP                   Unsecured            NA         741.83           741.83          97.59       0.00
 ST ALEXIUS HOSPITAL              Unsecured      1,158.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured         922.00           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      6,304.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      6,362.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      2,769.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      4,925.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      2,674.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE             Unsecured      3,458.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-25232      Doc 63     Filed 04/30/19    Entered 04/30/19 12:58:32                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
 EDUCATION SALLIE MAE         Unsecured      1,400.00            NA           NA             0.00        0.00
 MIDNIGHT VELVET              Unsecured         130.00           NA           NA             0.00        0.00
 FINGERHUT                    Unsecured          91.00           NA           NA             0.00        0.00
 FIRST PREMIER                Unsecured         400.00           NA           NA             0.00        0.00
 FIRST PREMIER                Unsecured         250.00           NA           NA             0.00        0.00
 BANKCARD SERVICES            Unsecured         672.00           NA           NA             0.00        0.00
 DISH NETWORK                 Unsecured          40.00           NA           NA             0.00        0.00
 DISH NETWORK                 Unsecured         277.00           NA           NA             0.00        0.00
 EDWARD HOSPITAL              Unsecured         140.00           NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured       17,421.47     17,421.47     17,421.47      17,421.47         0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00          0.00         0.00            0.00        0.00
 T MOBILE                     Unsecured            NA          50.22        50.22            6.61        0.00
 T MOBILE                     Unsecured            NA         420.00       420.00           55.25        0.00
 WESGLEN MASTER ASSOCIATION   Unsecured           0.00        615.50       615.50           80.97        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                   $0.00
       Mortgage Arrearage                            $17,421.47         $17,421.47                   $0.00
       Debt Secured by Vehicle                        $3,014.05          $3,014.05                  $95.42
       All Other Secured                                  $0.00              $0.00                   $0.00
 TOTAL SECURED:                                      $20,435.52         $20,435.52                  $95.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $77,936.77         $10,253.10                   $0.00


 Disbursements:

        Expenses of Administration                         $5,815.96
        Disbursements to Creditors                        $30,784.04

 TOTAL DISBURSEMENTS :                                                                     $36,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-25232        Doc 63      Filed 04/30/19     Entered 04/30/19 12:58:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
